DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 2, Line 2:  The word “sprinkles” should be replaced with –sprinklers--.
Paragraph 3, Line 5:  There should be a word such as –with—before the word “each”.
Paragraph 7, Line 3:  The word “detectors” should be singular to agree with the word “each”.
Paragraph 29, Line 9:  The word “detectors” should be singular to agree with the article “a”.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  A word –with—should be inserted before the word “each” in line 5 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bligh [US 2002/0057204] (supplied by applicant) in view of Wedig et al [U.S. 8,970,365].
For claim 1, the system for directing an emergency evacuation within a building (Paragraph 2: “encourages automatic dissemination of evacuees during fire emergencies”) composed of a plurality of rooms (Figs. 1 and 2) taught by Bligh includes the following claimed subject matter, as noted, 1) the claimed plurality of fire detectors is met by the smoke/heat detectors (Paragraph 32), and 2) the claimed plurality of signs is met by the illuminated LEDs (Nos. 1 and 2) configured to display evacuation information (Figs. 3, 4, and 7) to determine an evacuation route to an exit (No. 12) located nearest to each sign (Figs. 1 and 2 depict the shortest route to the exits).  However, there is no mention of the signs being in communication with each of the fire detectors.
Evacuation systems can be comprised of a series of nodes, each node having a number of functions.  The system taught by Wedig receives, at a server, an indication of an evacuation condition from a sensory node located in a structure.  One such sensory node is seen in Figure 2 as having both a sensor (No. 205), occupancy unit (No. 225), and a warning unit (No. 235).  The sensor can include a smoke detector, heat sensor, 
Both references pertain to fire or emergency evacuation methods and their respective advantages.  The Wedig reference presents a system that connects a fire detector and warning sign in the same node in order to create a more intelligent fire evacuation system.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to communicate the fire detectors with the warning signs of Bligh for the purpose of providing a more intelligent evacuation system that can reduce confusion in the case of an emergency.
For claim 2, Figure 2 of Bligh depicts one embodiment wherein the evacuation route does not pass by a detected outbreak of smoke and fire (No. 17).
For claim 3, the Bligh reference does not specifically state the number of rooms between the sign and the exit; however, Figure 4 does reveal a distance to the nearest exit.  This is considered an obvious variation on the prior art in that this quantity conveys similar information that can be used by an evacuee.  Furthermore, the Applicants’ own disclosure (Paragraph 33) states that a distance may also be displayed as an alternative to the number of rooms.  As this does not produce any new or unexpected result, displaying the distance is considered substantially similar and an obvious variation on the prior art.
For claim 4, the signs and LEDs of Bligh are seen passing by every room and entryway of said rooms (Figs. 1 and 2).
For claim 5, the Wedig reference also includes an occupancy unit (No. 225) that can be used to detect or monitor occupancy of a structure.
For claim 8, Figures 1 and 2 of Bligh depict all routes as being towards the closest exit and therefore shortest evacuation route.
For claim 16, the method of directing an emergency evacuation within a building (Paragraph 2: “encourages automatic dissemination of evacuees during fire emergencies”) composed of a plurality of rooms (Figs. 1 and 2) taught by Bligh includes the following claimed subject matter, as noted, 1) the claimed detecting a fire in at least one of a plurality of rooms is achieved using the smoke/heat detectors (Paragraph 32), 2) the claimed determining an evacuation route to an exit is achieved using the microprocessor (No. 10) that receives input (No. 15) from the smoke/heat detectors (Fig. 10), the evacuation route avoiding rooms or hallways where a fire has been detected (Fig. 2, No. 17), and 3) the claimed displaying evacuation information is achieved using the illuminated LEDs (Nos. 1 and 2) configured to display evacuation information (Figs. 3, 4, and 7) to determine an evacuation route to an exit (No. 12) located nearest to each sign (Figs. 1 and 2 depict the shortest route to the exits).  However, there is no mention of the signs being in communication with each of the fire detectors.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.  The Bligh reference does not specifically state the number of rooms between the sign and the exit; however, Figure 4 does reveal a distance to the nearest exit.  This is considered an obvious variation on the prior art in that this quantity conveys similar information that can be used by an evacuee.  Furthermore, the Applicants’ own disclosure (Paragraph 33) states that a distance may also be displayed as an alternative to the number of rooms.  As this does not produce any new or unexpected result, displaying the distance is considered substantially similar and an obvious variation on the prior art.
For claim 17, the method of directing an emergency evacuation within a building (Paragraph 2: “encourages automatic dissemination of evacuees during fire emergencies”) composed of a plurality of rooms (Figs. 1 and 2) taught by Bligh includes the following claimed subject matter, as noted, 1) the claimed detecting a fire in at least one of a plurality of rooms is achieved using the smoke/heat detectors (Paragraph 32), 2) the claimed determining an evacuation route to an exit is achieved using the microprocessor (No. 10) that receives input (No. 15) from the smoke/heat detectors (Fig. 10), the evacuation route avoiding rooms or hallways where a fire has been detected (Fig. 2, No. 17), and 3) the claimed displaying evacuation information is achieved using the illuminated LEDs (Nos. 1 and 2) configured to display evacuation information (Figs. 3, 4, and 7) to determine an evacuation route to an exit (No. 12) located nearest to each sign (Figs. 1 and 2 depict the shortest route to the exits).  However, there is no mention of the signs being in communication with each of the fire detectors, nor is there any mention of a computer program product.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.  The Bligh reference does not specifically state the number of rooms between the sign and the exit; however, Figure 4 does reveal a distance to the nearest exit.  This is considered an obvious variation on the prior art in that this quantity conveys similar information that can be used by an evacuee.  Furthermore, the Applicants’ own disclosure (Paragraph 33) states that a distance may also be displayed as an alternative to the number of rooms.  As this does not produce any new or unexpected result, displaying the distance is considered substantially similar and an obvious variation on the prior art.
Also, the Wedig reference is described in one embodiment that can be implemented as computer readable instructions stored on a computer readable memory (Col. 28, Lns. 56-61).

Claims 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bligh in view of Wedig et al as applied to claims 1 and 5 above, and further in view of Lelievre et al [US 2019/0057594].
For claim 6, the combination of references above do not teach or suggest a human being symbol when someone is detected in a room along an evacuation route.
The prior art does use symbols and indicators to alert others as to the occupancy of a room during an emergency.  The indicating system taught by Lelievre comprises one or more indicating modules (Nos. 20A-20K) located in a plurality of rooms of a building.  Indicators located in room that have people located in them (Fig. 7, Nos. R1, R4, R5) display flashing red lights and indicators located in rooms that are empty (Nos. R2, R3) display flashing green lights as well as sends confirmatory signals to a server (No. 500, Paragraphs 84 and 85).
The obvious advantage of the Lelievre reference is that a floor warden in charge of searching for people during an emergency can locate rooms that still have people in them quickly.  This would save time in that said warden would not have to check every room during an emergency.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a symbol indicative of an occupancy of a room in a system of Bligh for the purpose of saving time during search and rescue operations by only indicating rooms that have human beings within them.
For claims 12 and 13, the Lelievre reference presents a plurality of rooms including a first room and a second room as well as symbol representing occupancy of humans in the rooms.  The Wedig reference presents signs displaying evacuation information and the Bligh reference displays danger signs when there is a fire (no exit) detected in one of the rooms (No. 17).

Claims 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bligh in view of Wedig et al as applied to claim 1 above, and further in view of Byers [US 2014/0139539].
For claim 7, there is no mention of a fire symbol when a fire is detected along the evacuation route.
Fire symbols have been used to indicate a fire situation for many years.  The emergency signage taught by Byers uses digital displays (Nos. 100/200) can display fire alarm graphics (Paragraph 44), thereby acting as a building-wide public address system.  It would have been obvious to one of ordinary skill in the art to display fire symbols and graphics in the Bligh and Wedig references as these graphics are commonly used and well-known through history as effective visual alerts of a fire.
For claims 10 and 11, the Bligh reference teaches a plurality of rooms and the Byers reference displays fire graphics in a fire emergency.  Furthermore, the Bligh reference (Fig. 2) displays “do not enter” symbols (Fig. 7, No. 2) when there is no exit towards a fire (No. 17) blocking said exits.

Claims 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bligh in view of Wedig et al as applied to claim 1 above, and further in view of Ziller [DE 10154146] (supplied by applicant).
For claim 9, the Bligh reference teaches a plurality of rooms including a first room and second room (Figs. 1 and 2).  However, there is no mention of displaying information including a do not enter warning if a second room has no exit other than a first entryway.
Do not enter signs have been used in evacuation route systems in order to divert a flow of people out of a building.  The method taught by Ziller teaches a fire sensor (No. 12) detecting a source of danger as well as a plurality of signs that can divert and lead people to the proper exits and away from danger.  Depending on the location of the fire, the sign has two different sides, one of which displaying a safe evacuation route, the other displaying a do not enter warning.  The Ziller reference, like the Bligh and Wedig references, pertain to a method for directing the flow of people using an escape route guidance system that enables the building area to be exited in an orderly and risk-free manner.
The Ziller reference uses an intelligent display system that can ensure that people can leave the vicinity of the source of danger as quickly as possible and get into safe areas.  Using a do not enter sign is a simple and easily recognizable visual aid to achieve this.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display a do not enter sign in order to use an easily recognizable visual alert to evacuate the building safely.
For claims 14 and 15, the Bligh reference depicts at least three rooms with multiple entryways.  The Ziller reference teaches at least two signs in opposite directions in order to provide either a warning symbol or an evacuation route symbol.  The claimed element pertaining to the number of rooms displayed has been addressed in the rejection of claim 3 above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Plocher et al [U.S. 9,644,974] determines an evacuation route through a building.
Kronz et al [U.S. 10,769,902] allows rapid detection and display of emergency conditions.
Park [US 2018/0050226] displays direction in emergency guidance.
Roberts [US 2019/0295386] displays occupancy information on an exit sign.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
2/23/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687